[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                     For the First Circuit


No. 00-1251

                        LUZ M. GONZALEZ,

                     Plaintiff, Appellant,

                               v.

               COMMISSIONER OF SOCIAL SECURITY,

                      Defendant, Appellee.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF PUERTO RICO

        [Hon. Jose Antonio Fuste, U.S. District Judge]


                             Before

                      Selya, Circuit Judge,
                Campbell, Senior Circuit Judge,
                   and Boudin, Circuit Judge.



     Fabio A. Roman Garcia on brief for appellant.
     Guillermo Gil, United States Attorney, Lilliam Mendoza Toro,
Assistant United States Attorney, Arthur J. Fried, General
Counsel, Robert J. Triba, Chief Counsel, and Maria A. Machin,
Assistant Regional Counsel, Social Security Administration, on
brief for appellee.
                           October 5, 2000



            Per Curiam.     The claimant, Luz M. Gonzalez, has

appealed from a district court judgment affirming a decision

of   the    Commissioner     of    Social     Security   that    denied

Gonzalez's application for disability insurance benefits

under the Social Security Act, 42 U.S.C. § 401 et seq.                We

have carefully reviewed the parties' briefs and the record

on appeal.    We affirm essentially for the reasons stated in

the district court's opinion, dated November 19, 1999.                We

add only the following.

            Gonzalez is mistaken in her contention that the

administrative law judge ("ALJ") omitted her limitation in

reaching     with   her    right   arm      and   shoulder   from   the

hypothetical presented to the vocational expert ("VE").

That limitation was contained in the hypothetical.              Gonzalez

is similarly mistaken in her contention that the ALJ's

written decision ignored her limitation in reaching.                The

ALJ mentioned, and indeed accepted, the opinions of two

physicians, each of whom had found Gonzalez to be limited in

reaching.




                                   -2-
             As for Gonzalez's citation to cases that conclude

that application of the age criteria of the "grid," see 20

C.F.R.    pt.      404,     subpt.P,        app.2,     §    200.00(d),        is

inappropriate      in     "borderline"      cases     --    that   is,   cases

involving claimants whose age falls near the line between

two age categories -- that citation is misplaced.                        Unlike

the cases which Gonzalez cites, the ALJ in the instant case

did not find Gonzalez not disabled by reliance on the grid.

Rather,      the   ALJ    sought,     obtained,       and    relied      on   VE

testimony, using the grid only as a framework.                     Consistent

with   the    regulations,      the    ALJ     made    an    individualized

determination of Gonzalez's abilities and limitations and,

thus, did not apply the age category in an inappropriate

mechanical fashion.

             Affirmed.




                                      -3-